IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0365
                              Filed March 7, 2018


WELLS FARGO BANK, N.A.,
    Plaintiff-Appellee,

vs.

THE ESTATE OF DONALD LEONARD MORRISON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Chad A. Kepros, Judge.



      The Estate of Donald Morrison appeals the district court’s ruling granting

summary judgment in favor of Wells Fargo Bank on Wells Fargo’s foreclosure

action. AFFIRMED AND REMANDED.




      Willie E. Townsend, Coralville, for appellant.

      Jesse J. E. Linebaugh and Chantel M. Kramme of Faegre Baker Daniels

L.L.P., Des Moines, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       Wells Fargo Bank lent funds to Donald Morrison to purchase a home in

Cedar Rapids, Iowa. The promissory note reflecting the loan was secured by a

mortgage on the home.        After Morrison died, Wells Fargo filed a petition to

foreclose without redemption. See Iowa Code § 654.20 (2016). The petition

alleged an unpaid balance of $72,493.14.

       The executors of Morrison’s estate filed an answer and raised affirmative

defenses based on an absence of proper notice, fraud, and bad faith.

       Wells Fargo moved for summary judgment. The Estate filed a resistance

without supporting affidavits.    The district court found an evidentiary hearing

unnecessary. The court granted Wells Fargo’s motion, reasoning as follows:

               The Executors do not dispute that the note is in default, or that
       [Wells Fargo] is entitled to foreclose on the mortgage in the event of
       a default on the note. The Executors have made several generalized
       allegations regarding their treatment by [Wells Fargo], but the
       Executors have not set forth any specific evidentiary fact showing the
       existence of a genuine issue of material fact as to the claim stated
       by [Wells Fargo] in the Petition. The Executors have not submitted
       any affidavit to support the allegations set forth in their Resistance.
       Therefore, there are no disputed facts to show unclean hands on the
       part of [Wells Fargo] related to its actions in this matter.

       On appeal, the executors contend (1) Wells Fargo “had unclean hands in

its treatment of the Estate of Donald [sic] Leonard Morrison and was not entitled

to summary judgment”; (2) “the foreclosure petition and the evidence before the

court was insufficient to award summary judgment”; (3) “the trial court erred by

failing to grant the Estate a hearing on these matters”; (4) “the granting of summary

judgment under the circumstances of this case would create a flawed public policy
                                         3


precedent”; and (5) “a corporation doing business in Iowa may not refuse to follow

lawful orders of the district court.” We address the arguments as one.

       “Summary judgment is appropriate only when the moving party has

demonstrated there is no genuine issue as to any material fact and the moving

party is entitled to judgment as a matter of law.” Homan v. Branstad, 887 N.W.2d
153, 163-64 (Iowa 2016); see also Iowa R. Civ. P. 1.981(3). A party resisting a

motion “shall include a statement of disputed facts, if any, and a memorandum of

authorities supporting the resistance.” Iowa R. Civ. P. 1.981(3).

               When a motion for summary judgment is made and supported
       as provided in this rule, an adverse party may not rest upon the mere
       allegations or denials in the pleadings, but the response,
       by affidavits or as otherwise provided in this rule, must set forth
       specific facts showing that there is a genuine issue for trial. If the
       adverse party does not so respond, summary judgment, if
       appropriate, shall be entered.

Iowa R. Civ. P. 1.981(5).

       The executors failed to file a statement of disputed facts. They also failed

to file affidavits controverting the allegations in the petition or supporting their

affirmative defenses. As the district court determined, they did not generate an

issue of material fact on Morrison’s nonpayment of the note and Wells Fargo’s

entitlement to foreclosure. We discern no error in the district court’s grant of

summary judgment in favor of Wells Fargo.

       Wells Fargo requests appellate attorney fees. We remand to the district

court for an evidentiary hearing to fix appellate attorney fees. See Bankers Trust

Co. v. Woltz, 326 N.W.2d 274, 278-79 (Iowa 1982).

       AFFIRMED AND REMANDED.